GRAVES, Judge.
Appellant was convicted of an assault with a prohibited weapon, and given a term of three years in the state penitentiary, and he appeals.
It is evident from the record that appellant conducted his own defense, and he here presents no bills of exceptions relative to any matters that occurred during his trial. It is true that this court has been the recipient of many letters from him concerning the conduct of the Trial with which he now evidences dissatisfaction, and in such letters we find the mention of matters which do not appear in the record. However, we are bound by the record and are not permitted under the law to consider matters not appearing therein. We have carefully read the record presented to us, which is certified to by the reporter, and approved by the trial judge, as well as agreed to by the appellant and the District Attorney. From such record we are convinced that the testimony sufficiently shows appellant’s guilt of the offense charged in the indictment, with no errors in the trial present.
The judgment will therefore be affirmed.